IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10557
                         Summary Calendar



LAWRENCE D. FARAR,

                                         Plaintiff-Appellant,


versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:95-CV-89-C
                        - - - - - - - - - -
                           April 3, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Lawrence D. Farar appeals the Commissioner’s decision

denying Supplemental Security Income.   Farar contends that the

proper legal standards were not applied and that substantial

evidence does not support the Commissioner’s decision.    Farar

also contends that the Administrative Law Judge (ALJ) did not

consider the effects of his nonexertional impairments on his


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10557
                               - 2 -

ability to do sedentary work, did not properly evaluate his

subjective complaints of pain, and did not present a sufficient

hypothetical to the vocational expert.    Finally, Farar contends

that the ALJ did not properly identify available jobs that he

could perform and that the ALJ did not develop a full and fair

record.

     We have reviewed the record and Farar’s brief and AFFIRM the

decision of the Commissioner for essentially the reasons adopted

and set forth by the district court.     Farar v. Chater, No. 5:95-

CV-089-C (N.D. Tex. Mar. 15, 1996).    Farar failed to raise before

the Appeals Council his assertions that he did not receive a full

and fair hearing and that the ALJ did not properly identify

available jobs.   This court is without jurisdiction to examine

those issues because Farar has not demonstrated the requisite

prejudice.   Paul v. Shalala, 29 F.3d 208, 210 (5th Cir.1994).

Accordingly, the judgment is AFFIRMED.